 In the Matter Of SAGINAW Doc$ & TERMINAL COMPANYandNATIONALMARITIMEUNION (C. I. 0.)Case No. R-1783.-Decided May 7, 19 0Water Transportation Industry-Investigation of Representatives:contro-versy concerning representation of employees: doubt expressed by employer astomajority designation-EmployeeStatus:seasonal employment: employer=employee relationship continues after navigation season where company cus-tomarily reemploys large percentage of unlicensed seamen; relationship notsevered by termination of formal contracts ofemploymen t-Jurisd let ton:sus-tained : question concerning representation affects commerce where at timeof hearing company contemplates renewal of operations of ships laid up forwinter but engaged in interstate commerce during navigation season whichnormally extends from April 15 to December1--Unit Appropriate for CollectweBargamnavg:allmembers of the crew occupying unlicensed positions on thevarious ships of the company, excluding all others, stipulation asto-Repre-sentattves:eligibility to participate in choice : pay roll as of date when com-pany's ships last in operation during 1939 navigation season used inasmuch asfull fleet then in operation with normal personnel and in view of customaryreemployment of unlicensed seamen ; current pay roll rejected where com-pany's full fleet not presently in operation and unlicensed positions, therefore,likely to be filled temporarily by licensed seamen-ElectionOrderedMr. Harry N. CasselmanandMr. Andrew J. Toth,for the Board-111r.H. S. Taylor,of Cleveland, Ohio, for the Company.Mr. Ralph D. Rogers,of Cleveland, Ohio, for the N. M. U.Mr. Robert F. Koretz,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 22, 1939, National Maritime Union,' herein called theN. M. U., filed with the Regional Director for the Seventh Region,(Detroit,Michigan) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofSaginaw Dock & Terminal Company, Saginaw,-Michigan, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National Labor'It is apparent from the record that the correct name of the petitioning union is Na-tional Mautime Union of America.23 N. L R. B, No. 52630 SAGINAW DOCK & TERMINAL COMPANY631Relations Act, 49 Stat.449, herein called the Act.On March 18, 1940,the National Labor Relations Board, herein called the Board,actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On March 25,1940, the Regional Director issued a notice of hear-ing, copies.of which were duly served upon the Company and uponthe N. M. U. Pursuant to the notice, a hearing was held on April1, 1940, at Saginaw, Michigan, before John T. Lindsay, the TrialExaminer duly designated by the Board. The Board and the Com-pany were represented by counsel and the N. M. U. by a duly author-ized representative;allparties participated in the hearing.Fullopportunity to be heard,to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.At the beginning of the hearing, the Company filed a motion withthe Trial Examiner to dismiss the petition for investigation, andcertification of representatives and the proceedings held thereon onthe grounds(1) that no questions affecting commerce had arisenconcerning the representation of employees;(2) tliat the Company'ssteamers,Saginaw, Carrollton,and'Frank J. Petersonwere not thenand had not been since December 3, 1939, engaged in interstate com-merce;(3) that the Company did not then employ and had not, sincesaid steamers were taken out of commerce,employed any unlicensedseamen; and(4) that the proceedings in this matter were withoutauthority and contrary to the provisions of the Act.The TrialExaminer reserved ruling on this motion.The Board hereby deniesthe motion for reasons hereinafter appearing.During the course of the hearing,the Trial Examiner made severalrulings on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no prejudi-cial errorswere committed.The rulings are hereby affirmed.OnApril 15, 1940, pursuant to leave granted by the Board, the Companyfiled a brief in support of its contentions which has been consideredby the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSaginaw Dock & Terminal Company, a Delaware corporation withits principal office inWilmington,Delaware,and its operating officein Saginaw, Michigan, is engagedin the business of transporting gen-eral bulk freight on the Great Lakes.The Company owns and oper- 632DECISIONSOF NATIONALLABOR RELATIONS BOARDates afleet of three steamships, theFrank J. Peterson,theSaginaw,and theCarrollton,and maintains docks at Saginaw, Michigan, forthe unloading of cargo from said steamships.The Great Lakes are normally open to navigation from on or aboutApril 15 to on or about December 1. During this period the Com-pany operates its fleet on the Great Lakes, and at the close thereofit lays up its fleet at Saginaw, Michigan, and other ports.During the 1939 navigation season, which was fairly representativeof the usual and ordinary course of the business of the Company, theCompany commenced the operation of its steamships on or aboutApril 15, terminated its operations on or about December 1, employedon its three steamships approximately 84 men of whom 21 are licensedofficers and 63 are unlicensed seamen, and transported on its steam-ships a total of 230,322 gross tons, consisting principally of pig iron,steel, and scrap iron, all of which was transported from ports onthe Great Lakes to ports in other States bordering the Great Lakes.We find that the Company is engaged in trade, traffic, transporta-tion, and commerce amongthe several States, and that all membersof the crew occupying unlicensed positions on the ships of the Com-pany are directly engaged in such trade, traffic, transportation, andcommerce.Inasmuch as the Company contemplated the resumptionof operations on April 15, 1940, the question which, as stated in Sec-tion III,infra,has arisen concerning representation is one "affectingcommerce" within the meaning of the Act, irrespective of whetherthe Company was operating its steamships at the time of the hearingherein.2II.THE ORGANIZATION INVOLVEDNationalMaritime Union is a labor organization affiliated withthe Congress of Industrial Organizations. It admits to membershipunlicensed seamen employed by the Company.III.THE QUESTION CONCERNING REPRESENTATION'By letter dated October 16, 1939, Stone, a representative of theN. M. U., wrote to the Company stating that he had been requested bymembers of the N. M. U. employed on the Company's three ships"to write you for an immediate appointment to discuss wages, work-ing conditions and living conditions as affecting our members who areemployed by you on the above-named boats on the Great Lakes."On2 Section 2 (7) of the Act provides that the term"affecting commerce"means "in com-merce, or burdening or obstructing commerce or the free flow of commerce,or having ledor tending to lead to a labor dispute burdening or obstructing commerce or the free flow ofcommerce."CfMatter of Merrimac Manufacturing CompanyandAmerican Federationof Labor,et al, 9 NL R. B. 173. As stated in Section V,Infra,the Company is nowoperating a part of its fleet. SAGINAW DOCK & TERMINAL COMPANY633November 3, 1939, a meeting was held at which Rogers and Stone, rep-resentativesof the N. M. U., presented to Alaniva, the manager of theCompany, a proposed contract providing for recognition of theN. M. U. "as the sole collective bargaining agent for the unlicensedpersonnelemployed on vessels owned, operated, leased or chartered bythe Company."Rogers and Stone asked Alaniva whether he hadauthority to negotiate a contract, stated that the N. M. U. had beendesignated by a majority of the unlicensed seamen on the Company'sships, and outlined methods by which any doubt on the part of theCompany as to majority designation could be resolved.Alaniva re-plied that he had no authority to negotiate a contract at that time andthat he had no way of knowing whether or not the N. M. U. had beendesignated by a majority of unlicensed seamen employed by theCompany.We find that the N. M. U. sought to bargain with the Com-pany as the exclusive representative of all unlicensedseamenemployedby the Company.Another meeting was held on November 21, 1939, at which Alanivasought to question the representatives of the N. M. U. concerning cer-tain clausesof the proposed contract.Alaniva brought a publicreporter to the meeting for the purpose of recording questions andanswers.The representatives of the N. M. U. would not accede tothis procedure and it was agreed that Alaniva would submit inwriting a questionnaire which the N. M. U. would answer by mail.On the next day, however, the N. M. U. filed its petition for investi-gation and certification of representatives and the Company wasadvised of the filing.The Company contends that no question concerning the repre-sentationof employees of the Company has arisen because the Com-pany did not dispute the N. M. U.'s claim of majority designation.The existence of a question concerning representation does not de-pend upon the denial by an employer of majority designation.Anadmissionby an employer that he does not know whether a particularlabor organization has been designated by a majority of its employeesas their exclusive representative for the purposes of collective bar-gaining isevidence that such a questionexists.aThe Companyalso claimsthat no questionconcerning representa-tion has arisenfor the reason that at the time of the hearing theCompany employed no unlicensedseamen and no arrangements hadbeen made for rehiring any unlicensedseamen.However, it is thepractice of the Company to seek to reemploy men who worked during8Matter of The Raleigh Hotel CompanyandHotel and Restaurant Employees Alliance,Local No80,7 N. L. R B.353;Matter of New York andCubaMast Steamship CompanyandUnited Licensed Officers of the United States of America,2 N.L. R. B. 595:Matter ofRichards-Wilcos,Manufacturing CompanyandFederal Labor Union No. 18589,2N.L.R B. 97. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDprevious navigation seasons on the bases of seniority and ability,and at least 50 per cent of the unlicensed seamen employed duringa previous navigation season by the Company return to work thefollowing season.We find that an employer-employee relationshipexists between the unlicensed seamen employed during the 1939 navi-gation season as a group and the Company,4 and we further findthat this relationship is not severed by reason of the fact that theformal contracts of employment between the Company and its em-ployees, known as shipping articles, had terminated prior to thehearing.5'In its petition and at the hearing, the N. M. U. claimed that 60of the 63 unlicensed seamen employed by the Company had desig-nated it as their representative for the purposes of collective bargain-ing.There was introduced in evidence at the hearing a statementby the Board's Regional Director which reveals that the N. M. U.had submitted to him, in substantiation of the claim of the N. M. U.,31 membership cards signed by unlicensed personnel whose names ap-pear on the Company's November 1939 pay roll and two petitionssigned by 37 members of the crews of theFrank J. Petersonand theCarrolltonwhose names appear on the Company's November 1939pay roll. 5aWe find that a question has arisen concerning the representationof employees of the Company and that such question tends to lead tolabor disputes burdening and obstructing commerce and the freeflow of commerce.IV.THE APPROPRIATE UNITThe N. M. U. and the Company stipulated, and we fin4l, that allmembers of the crew occupying unlicensed positions on the variousships of the Company, excluding all others, constitute a unit appro-priate for the purposes of collective bargaining and that said unitwill insure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwise effec-tuate the policies of the Act.4CfMatter of Alaska Packers Association andAlaskaCanneryWorkersUnion LocalNo 5, Committee for Industrial Organization,7 NL R B.141,Matter of American FruitGrowers,Inc. et al.andFruit and Vegetable Workers Sub-Local of #191,UCAPAWA,C. I.0, 10 N L R.B. 316;Matter of George G Averill et alandFresh Fruit if Vege-tableWorkers Union, Local78,C 1 0.,13 N L R B 411ENational Labor Relations Board v. Waterman Steamship Corporation,60 Sup. Ct 493,rev'g 103 F.(2d) 157(C C. A. 5)and enf'gMatter of Waterman Steamship CorporationandNational Maritime Union of America,Engine Division,Mobile Branch, Mobile, Ala-bama, 7 NL R B 237,MatterofWestKentuckyCoal CompanyandInland Boatmen'sUnion,C I.0, 17 N.L R B 724,and cases therein cited in footnote 2'-Fourteen of the 37 nameswereof persons who had signed membership cards inaddition. SAGINAW DOCK & TERMINAL COMPANY635V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot.We shall direct that this election begin as promptly as is practi-cable after this Direction of Election under the direction and super-vision of the Regional Director for the Seventh Region who shalldetermine in his discretion the exact time, place,and procedure forgiving notices of election and for balloting, provided,however, thateach vessel shall be posted with a notice of election.The N.M. U. contends that the persons eligible to vote in theelection should be those employees in the appropriate unit who arelisted on the shipping articles of each steamship while last in opera-tion during the 1939 navigation season. In support of its position,the N.M. U. asserts that it is the practice of the Company to rehireunlicensed seamen employed by the Company during previous yearsand that if the Company operates only a part of its fleet,licensedofficers would be placed in unlicensed positions.The Company con-tends that the persons eligible to vote in an election should be theemployees on the ships of the Company at the time of the election,and in support of its position,asserts that there is a substantialchange in employee personnel on its ships each season.We have been informed by the Regional Director that at thepresent time the Company is operating only a part of its fleet andthat it has no immediate expectation of operating its full fleet ofsteamships,although, asstated in Section I,supra,itmay reasonablybe expected that its full fleet will be in operation subsequently duringthe 1940 navigationseason.Accordingly,it is clearthat the Com-panydoes not presently employ a normal complement of unlicensedseamen.Moreover,Alaniva,the Company'smanager, testified that"... a man may have a license,be a licensed man, yet be holdingan unlicensed position."It is, therefore,probable and we may infer,as contended by the N. M. U., that when the Company operates onlya part of its fleet, licensed officers who would normally be employedin licensed positionsare placedin unlicensed positions.Under thesecircumstances we believe that the desires of the usual complementof unlicensed seamen employed by the Company will not be accu-rately ascertained if eligibility to participate in the election is deter-mined upon the basis of a current pay roll.Finally, since the Com-pany seeks to reemploy unlicensed seamen who were employedduring the previous navigation season, and normally reemploys atleast 50 per cent of the unlicensed seamen who have been employed 636DECISIONSOF NATIONALLABOR RELATIONS BOARDin previous years," and in view 'of the fact that at the close of the1939 navigation season the Company operated its full fleet of threesteamships with a usual complement of unlicensed seamen, we areof the opinion that eligibility to vote in the election as of that periodwill provide a more accurate basis upon which to ascertain the desiresof the usual employee personnel within the appropriate unit than acurrent pay roll.Accordingly, we shall direct that the employeesof the Company eligible to vote in the election shall be all membersof the crew occupying unlicensed positions on the various ships ofthe Company, excluding all others, who are listed on the shippingarticles of each of the Company's steamships while last in operationduring the 1939 navigation season, including employees who did notwork during such pay-roll period because they were ill or on vaca-tion or temporarily laid off, but excluding those who have sincequit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Saginaw Dock & Terminal Company,Saginaw, Michigan, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All members of the crew occupying unlicensed positions on thevarious ships of the Company, excluding all others, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Saginaw Dock & Terminal Company, Saginaw, Michigan, anelection by secret ballot shall be conducted as soon as convenient andbeginning as promptly as is practicable after the date of this Direc-tion of Election in conformity with the rules set forth hereinabove11Of the 63 unlicensed seamen last employed on the Company's ships In 1939, 12 wereemployed by the Company in 1936, 33 in 1937, and 24 in 1938. In 1936 and 1938 theCompany operated only two steamships. SAGINAW DOCK & TERMINAL COMPANY637for the conduct of such election, under the direction and supervisionof the Regional Director for the Seventh Region, acting in thismatter as the agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among all members of the crew occupying unlicensed positions onthe various ships of the Company, excluding all others, who arelisted on the shipping articles of each of the Company's steamshipswhile last in operation during the 1939 navigation season, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation or temporarily laid off, but excludingthose who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by National MaritimeUnion, affiliated with the Congress of Industrial Organizations, forthe purposes of collective bargaining.